 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    JASON LUCERO,                            Case No.: 3:17-cv-957-BTM-RBB
12                                Plaintiff,
                                               ORDER OF DISMISSAL
13    v.
                                               [ECF Nos. 31, 41]
14    S. ARMALE, et al.,
15                            Defendants.
16
17         Before the Court is the parties’ joint motion to dismiss this case with
18   prejudice. (ECF No. 41.) All parties who have appeared have stipulated to this
19   motion. Upon due consideration, the Court GRANTS the motion. This action is
20   hereby ORDERED DISMISSED WITH PREJUDICE. The Clerk shall enter a final
21   judgment dismissing all defendants with prejudice and close this case. Plaintiff’s
22   motion for leave to proceed in forma pauperis (ECF No. 31) is DENIED as moot.
23   IT IS SO ORDERED.
24   Dated: April 2, 2020
25
26
27
28

                                               1
                                                                      3:17-cv-957-BTM-RBB
